


EXHIBIT 10.2




JOINDER TO GUARANTY AND COLLATERAL AGREEMENT


This JOINDER AGREEMENT (this “Agreement”) dated as of December 28, 2012 is
executed by the undersigned for the benefit of Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”), in connection with that
certain Guaranty and Collateral Agreement dated as of August 30, 2010, among the
Grantors party thereto and the Administrative Agent (as amended, restated,
supplemented or modified from time to time, the “Guaranty and Collateral
Agreement”). Capitalized terms not otherwise defined herein are being used
herein as defined in the Guaranty and Collateral Agreement.
Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.17 of the Guaranty and Collateral Agreement.
In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:
1.Each such Person assumes all the obligations of a Grantor under the Guaranty
and Collateral Agreement and agrees that such person or entity is a Grantor and
bound as a Grantor under the terms of the Guaranty and Collateral Agreement, as
if it had been an original signatory to such agreement. In furtherance of the
foregoing, such Person hereby assigns, pledges and grants to the Administrative
Agent a security interest and Lien in all of its right, title and interest in
and to the Collateral owned thereby to secure the Secured Obligations.


2.Schedules 1, 2, 3, 4, 5, and 6 of the Guaranty and Collateral Agreement are
hereby amended to add the information relating to each such Person set out on
Schedules 1, 2, 3, 4, 5, and 6, respectively, hereof. Each such Person hereby
makes to the Administrative Agent the representations and warranties set forth
in the Guaranty and Collateral Agreement applicable to such Person and the
applicable Collateral and confirms that such representations and warranties are
true and correct after giving effect to such amendment to such Schedules.


3.In furtherance of its obligations under Section 5.2 of the Guaranty and
Collateral Agreement, each such Person agrees to deliver to the Administrative
Agent appropriately complete UCC financing statements and Canadian personal
property securities act registrations naming such person or entity as debtor and
the Administrative Agent as secured party, and describing its Collateral and
such other documentation as the Administrative Agent (or its successors or
assigns) may require to evidence, protect and perfect the Liens created by the
Guaranty and Collateral Agreement, as modified hereby. Each such Person
acknowledges and agrees to the authorizations given to the Administrative Agent
under Section 5.10(b) of the Guaranty and Collateral Agreement and otherwise,
and specifically, the undersigned hereby authorizes Administrative Agent, and/or
its, agents, attorneys and designees, to immediately file financing statements
in any public office deemed necessary by Administrative Agent to perfect the
security interests in favor of Administrative Agent in “all assets” (or words of
similar import) of such Person.


4.Each such Person's address for notices under the Guaranty and Collateral
Agreement shall be the address of the Company set forth in the Loan Agreement.


5.In addition to any other rights set out in the Guaranty and Collateral
Agreement, each Person signatory hereto acknowledges that after the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
(i) appoint by instrument in writing one or more receivers of any Grantor or any
or all of the Collateral with such rights, powers and authority (including any
or all of the rights, powers and authority of the Administrative Agent under the
Guaranty and Collateral Agreement) as may be provided for in the instrument of
appointment or any supplemental instrument, and remove and replace any such
receiver from time to time. To the extent permitted by applicable law, any
receiver appointed by the Administrative Agent shall (for purposes relating to
responsibility for the receiver's acts or omissions) be considered to be the
agent of the applicable Grantor and not of the Administrative Agent, and (ii)
obtain from any court of competent jurisdiction an order for the appointment of
a receiver of any Grantor or of any or all of the Collateral.




--------------------------------------------------------------------------------






6.If, for the purposes of obtaining judgment in any court in any jurisdiction
with respect to the Guaranty and Collateral Agreement or any other Loan
Document, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due under the Guaranty and Collateral Agreement
or under any other Loan Document in any currency other than the Judgment
Currency (the “Currency Due”), then conversion shall be made at the rate of
exchange prevailing on the Business Day before the day on which judgment is
given. For this purpose “rate of exchange” means the rate at which the
Administrative Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency in accordance with its normal practice. In the event
that there is a change in the rate of exchange prevailing between the Business
Day immediately preceding the day on which the judgment is given and the date of
receipt by the Administrative Agent of the amount due, the Grantor shall, on the
date of receipt by the Administrative Agent, pay such additional amounts, if
any, or be entitled to receive reimbursement of such amount, if any, as may be
necessary to ensure that the amount received by the Administrative Agent on such
date is the amount in the Judgment Currency which when converted at the rate of
exchange prevailing on the date of receipt by the Administrative Agent is the
amount then due under this Agreement or such other Loan Document in the Currency
Due. If the amount of the Currency Due which the Administrative Agent is so able
to purchase is less than the amount of the Currency Due originally due to it,
the Grantor shall indemnify and save the Administrative Agent and the Lenders
harmless from and against all loss or damage arising as a result of such
deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in the Guaranty and Collateral
Agreement and the other Loan Documents, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Administrative Agent from time to time and shall continue in full force
and effect notwithstanding any judgment or order for a liquidated sum in respect
of an amount due under the Guaranty and Collateral Agreement or any other Loan
Document or under any judgment or order.


7.This Agreement shall be deemed to be part of, and a modification to, the
Guaranty and Collateral Agreement and shall be governed by all the terms and
provisions of the Guaranty and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such Person hereby waives
notice of the Administrative Agent's acceptance of this Agreement. Each such
Person will deliver an executed original of this Agreement to the Administrative
Agent.






--------------------------------------------------------------------------------






CPI CORP., an unlimited liability company organized under the laws of Nova
Scotia


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




CPI PORTRAIT STUDIOS OF CANADA CORP., an unlimited liability company organized
under the laws of Nova Scotia


By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




CPI CANADIAN IMAGES, an Ontario partnership


By:
CPI PORTRAIT STUDIOS OF CANADA CORP., an unlimited liability company organized
under the laws of Nova Scotia, its partner



By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer




By:
CPI CORP., an unlimited liability company organized under the laws of Nova
Scotia, its partner



By:    /s/ Dale Heins    
Name:    Dale Heins
Title:    EVP-Finance/CFO/Treasurer










--------------------------------------------------------------------------------






Agreed and accepted as of the date first written above:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:_/s/ Colin J. McClary_____
Name: Colin J. McClary
Title: Senior Vice President




Attached: Additional Schedules 1, 2, 3, 4, 5, and 6 to the Guaranty and
Collateral Agreement






